                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


ROBERT ANTONIO GALLEGOS,

                       Plaintiff,

                v.                                            CASE NO. 18-3256-SAC

FINNEY COUNTY, KANSAS, et al.,

                       Defendants.

                                 MEMORANDUM AND ORDER

        Plaintiff, appearing pro se and in forma pauperis, filed this civil rights complaint under 42

U.S.C. § 1983, alleging that his constitutional rights were violated while he was housed at the

Finney County Jail in Garden City, Kansas (“FCJ”). On April 3, 2019, the Court entered a

Memorandum and Order (Doc. 5) dismissing Defendant FCJ and finding that Plaintiff’s claims

against Finney County, Kansas, are subject to dismissal because Plaintiff has pointed to no policy

or deficiency in the training program used by the Finney County Sheriff’s Department or Finney

County and no causal link between any such inadequacy and the allegedly unconstitutional acts of

jail staff.   The Court also found that because Plaintiff has failed to allege any personal

involvement by Defendants Bascue and Welch, his claims against these defendants are subject to

dismissal.    Regarding Plaintiff’s failure to protect claim, the Court found that the proper

processing of Plaintiff’s claim could not be achieved without additional information from

appropriate officials of the FCJ. See Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978); see also

Hall v. Bellmon, 935 F.2d 1106 (10th Cir. 1991). Accordingly, the Court ordered the appropriate

officials of the FCJ to prepare and file a Martinez Report, noting that once the report has been

received, the Court can properly screen Plaintiff’s claims under 28 U.S.C. § 1915. At the

direction of the Court, counsel for the FCJ filed a Martinez Report (Docs. 9, 11).

                                                 1
        On June 26, 2019, the Court entered a Memorandum and Order and Order to Show Cause

(Doc. 14) (“MOSC”), granting Plaintiff until July 17, 2019, in which to show good cause why his

Complaint should not be dismissed for the reasons set forth in the Court’s Memorandum and Order

at Doc. 5 and the MOSC. Plaintiff has failed to respond to the MOSC by the deadline. The

Court finds that this case should be dismissed for failure to state a claim as set forth in the

Memorandum and Order and Doc. 5 and the MOSC.

        IT IS THEREFORE ORDERED BY THE COURT that this case is dismissed for

failure to state a claim.

        IT IS SO ORDERED.

        Dated in Topeka, Kansas, on this 26th day of July, 2019.

                                           s/ Sam A. Crow
                                           Sam A. Crow
                                           U.S. Senior District Judge




                                              2
